234 F.2d 41
Albert F. JORDAN, Superintendent of Insurance of the District of Columbia, Appellant,v.Herbert M. PILZER, Appellee.
No. 12904.
United States Court of Appeals District of Columbia Circuit.
Argued February 10, 1956.
Decided February 23, 1956.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, Judge.
Mr. Lyman J. Umstead, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Vernon E. West, Corp. Counsel, Chester H. Gray, Principal Asst. Corp. Counsel, and Milton D. Korman, Asst. Corp. Counsel, submitted on the brief, for appellant.
Mr. Alfred M. Schwartz, Washington, D. C., for appellee.
Before PRETTYMAN, WILBUR K. MILLER and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellee sought and the District Court granted an injunction to restrain the Superintendent of Insurance from refusing to renew appellee's applications for a broker's and policywriting agent's license for fire, casualty and surety business and for a solicitor's license. This appeal followed. The District Court concluded that the Superintendent's order denying appellee's applications lacked a reasonable basis or support in the evidence. Accordingly he directed the Superintendent to issue the licenses applied for. This appeal had been taken and the District's brief had been filed before our opinion in No. 12486 — Atlantic Insurance Co. v. Jordan, 97 U.S.App.D.C. 184, 229 F.2d 758 (P.C.Cir.1955). That case, in principle, is controlling here, and accordingly the judgment of the District Court is affirmed.